Title: From Thomas Jefferson to Thomas Appleton, 11 August 1825
From: Jefferson, Thomas
To: Appleton, Thomas


Dear Sir
Monticello
Aug. 11. 25.
I write you as usual a private letter separate from my public one as I wish  to keep in my own files whatever relates to myself entirely unmingled with what is on public acct I hope soon to learn from you the exact cost of  the articles I requested, towards which the small surplus of the remittance to Pini of the last year, say 42.D. and whatever surplus there may be of the present remittance are to be credited. the balance as soon as known to me shall be immediately remitted. Colo Peyton my Correspdt in Richmd has remitted a bill  clear of the diffce, for 500.D. of excha. to mr Williams your correspdt, in London, out of which you will be so good as to pay the 444.D int. for the last year to Mr Pini I inclose you a 3plicate of the bill. I recd from him in Apr. a letter pressing for his principal, and I inclose my answer open for your perusal but to be sealed before you deliver it. I had expected that  our interest of 6.p.c  higher than can be had in Europe would have reconciled him to a continuance of  his money here, until some change in the state of our country would have let property get up again to it’s natural price, so that I might sell without too great a sacrifice and this was all I wished. and even to yourself, so much better acquainted with our affairs than he is. this  wish may need explann. for our newspapers are eternally crying out prosperity! prosperity! all in the US. is prosperity. this is true I believe as to the  branches of  commerce, navign & manufactures but these interests you know all lie to the North of Maryland. and  at that end of our union I believe the prosperity is real. but South from Pensva you know also we are purely Agricultural and there has never been since the revoln been a time at which Agricultural industry has been in such a state of depression as from the year 18. to this day. cotton indeed has had it’s ups and downs, but flour & tobo for these 7. years of European  quiet have been at  prices which have never paid the expence of their culture, flour has been generally and now is @ 4.75 the barrel which requiring 5½ b. of wheat yields 56. cents  the bushel. this does not pay the culture, much less any rent for the land. as to tobo you will see in the papers  1. hhd bringing 20.D. per Cut here another 15.D. there, but no mention of the hhds which bring 2.D. p. Cut or even 1.D. at which many are sold. more hhds are sold  under than over 4.D.  the Cut. that may now be called the average price of the whole made, where as 40. y. ago our average was 5.D. pr Cut. within which period the articles we purchase  (instead of falling 20.p.c) have risen 33⅓ and since the slam of 1818. lands have fallen to  ½ or even ⅓ of what they then sold at I have near Lynchbg an estate of 4000. as of land which in 17.  I could  have sold for 100.D. an acre, for which I could not now get the third of that price. it was natural for me therefore to wish to defer selling until  some return of the tide from it’s present ebb might relieve the agricultl interest from it’s present low state, and restore prices to their natural level. circumstances which I do not understand, have lately produced a dawn of   rise of value of a certain species of Agricultural property. we avail ourselves of it’s 1st appearance, and this it is which  authorises my grandson who has the care of my affairs to assure me that  it will be in his power to enable me at the close of the prest year to begin my remittances of capital to M. Pini and to continue them till the whole is paid. our sales can  be partly only for ready money and partly on instalmts to which our remittances must of course conform.this, dear Sir, is a true state of the condn of the different portions and interests of our country, and which will explain to you the difference existing between the Northern & Southern portions.  you may perhaps, , make mr Pini sensible of it. a feverish rage is now prevailing in the US. for making roads & canals. the surplus of Northern wealth is engaging in these speculns. they will be slow in becoming profitable; and most probably must ere long bring much, of this stock into market and render  them, to many, very losing speculns. Accept my frdly and respectful salutnsTh: J.